Motion referred to the court that rendered the decision of April 4, 1949 (275 App. Div. 770). Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ. Motion to conform an order of this court with the amended remittitur of the Court of Appeals (301 N. Y. 576) in the manner proposed by movants. The motion is dismissed, without costs, on the ground that the question of conforming the order of this court with the amended remittitur of the Court of Appeals has become academic by reason of the granting of a new trial on the ground of newly discovered evidence. (See Betzag v. Gulf Oil Corp., post, p. 1054, decided herewith.) Present — Nolan, P. J., Carswell, Adel and Sneed, JJ.